Exhibit 10.1

SUNSTONE HOTEL INVESTORS, INC.

2004 LONG-TERM INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

This Stock Option Award Agreement (this “Agreement”) is made and entered into as
of this 28th day of April, 2008 (the “Grant Date”), by and between Sunstone
Hotel Investors, Inc., a Maryland corporation (the “Company”), and Robert A.
Alter (the “Grantee”) pursuant to the Sunstone Hotel Investors, Inc. 2004
Long-Term Incentive Plan (the “Plan”). Capitalized terms not defined in this
Agreement have the meanings ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Grantee pursuant to
the Plan the right and option (an “Option”) to purchase, subject to the terms of
this Agreement and the Plan and subject to the vesting provisions of Section 4,
all or any part of the aggregate of 200,000 shares of the Company’s Common Stock
(the “Shares”) at a purchase price per Share of $17.71 (the “Option Exercise
Price”). This Option is intended to be a non-qualified stock option, and is not
intended to qualify as an Incentive Stock Option. For the sake of clarity, this
Option is granted pursuant to Section 2.10 of the Plan, and the Option Exercise
Price is the average closing price per Share for the 20 trading days commencing
on April 1, 2008 and ending on the Grant Date.

2. Term of Option. This Option shall expire on April 27, 2018 (the “Expiration
Date”) and must be exercised, if at all, on or before the earlier of the
Expiration Date or the date on which this Option is earlier terminated in
accordance with the provisions of Section 4 of this Agreement.

3. Vesting. Except as otherwise provided herein, this Option shall vest on
April 28, 2009 and shall be exercisable only to the extent that it has vested.
This Option shall cease to vest upon Grantee’s Termination of Employment, and
may be exercised after Grantee’s date of termination only as set forth below.

4. Termination of Employment.

4.1 Termination of Employment for Any Reason Other than Dismissal for Cause or
Termination without Good Reason. Upon Grantee’s Termination of Employment for
any reason (other than dismissal by the Company for Cause or by Grantee without
Good Reason), this Option, to the extent vested on the date of employment
termination, shall remain exercisable until the Expiration Date. For purposes of
this Agreement, “Cause” and “Good Reason” shall have the meanings ascribed to
them under the employment agreement between the Grantee and the Company,
effective as of the closing of the Company’s initial public offering and as
amended effective March 19, 2007.



--------------------------------------------------------------------------------

4.2 Termination for Cause or without Good Reason. Upon Grantee’s Termination of
Employment by the Company for Cause or by the Grantee without Good Reason, this
Option will expire and terminate on the date of such termination.

5. Manner of Exercise.

5.1 Stock Option Exercise Agreement. To exercise this Option, Grantee (or in the
case of exercise after Grantee’s death, Grantee’s executor, administrator, heir
or legatee, as the case may be) must deliver to the Company an executed stock
option exercise agreement in the form attached hereto as Exhibit A, or in such
other form as may be required by the Company from time to time (the “Exercise
Agreement”), which shall set forth, inter alia, Grantee’s election to exercise
this Option, the number of Shares being purchased, any restrictions imposed on
the Shares and any representations, warranties and agreements regarding
Grantee’s investment intent and access to information as may be required by the
Company to comply with applicable securities laws. If someone other than Grantee
exercises this Option, then such person must submit documentation reasonably
acceptable to the Company that such person has the right to exercise this
Option.

5.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Committee, with
all applicable federal and state securities laws, as they are in effect on the
date of exercise. This Option may not be exercised as to fewer than 1,000 Shares
unless it is exercised as to all Shares as to which this Option is then
exercisable.

5.3 Payment. The Exercise Agreement shall be accompanied by full payment for the
Shares being purchased (the “Exercise Price”) in accordance with Section 2.5(c)
of the Plan.

5.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Grantee must pay, or otherwise provide for to the satisfaction of the
Company, any applicable federal or state withholding obligations of the Company.
If the Committee permits, Grantee may provide for payment of withholding taxes
upon exercise of this Option by requesting that the Company retain Shares with a
Fair Market Value (determined as of the date of exercise) equal to the statutory
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of Shares to the Grantee by deducting the Shares retained
from the Shares issuable upon exercise of this Option.

5.5 Issuance of Shares. As promptly as is practicable after the receipt of the
Exercise Agreement, in form and substance satisfactory to counsel for the
Company, payment of the Exercise Price and satisfaction of applicable
withholding requirements, the Company shall issue the Shares registered in the
name of Grantee, Grantee’s authorized assignee, or Grantee’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto. The

 

-2-



--------------------------------------------------------------------------------

Company may postpone such delivery until it receives satisfactory proof that the
issuance of such Shares will not violate any of the provisions of the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities Exchange Act
of 1934, as amended, any rules or regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, or the requirements of applicable
state law relating to authorization, issuance or sale of securities, or until
there has been compliance with the provisions of such acts or rules. Grantee
understands that the Company is under no obligation to register or qualify the
Shares with the SEC, any state securities commission or any stock exchange to
effect such compliance.

6. Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Grantee only by Grantee. The terms of this
Option shall be binding upon the executors, administrators, successors and
assigns of Grantee.

7. Change in Control. Upon a Change in Control, this Option will be treated in
accordance with Section 3.7 of the Plan.

8. Privileges of Stock Ownership. Grantee shall not have any of the rights of a
stockholder of the Company with respect to any Shares until the Shares are
issued to Grantee and no adjustment shall be made for cash distributions in
respect of such Shares for which the record date is prior to the date upon which
such Grantee or permitted transferee shall become the holder of record thereof.

9. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement, the Plan, the Exercise Agreement and such other documents as may be
executed in connection with the exercise of this Option constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter. Any action taken or decision made by the Committee
arising out of or in connection with the construction, administration,
interpretation or effect of this Agreement shall lie within its sole and
absolute discretion, as the case may be, and shall be final, conclusive and
binding on the Grantee and all persons claiming under or through the Grantee.

10. Amendment. The Committee may amend the Plan and this Agreement in any
respect whatsoever, provided that any such amendment that materially impairs any
rights or materially increases any obligations of the Grantee under this
Agreement shall be made only with the consent of the Grantee.

11. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Grantee any right to continue in the employ of, or other relationship with,
the Company or any Related Entity, or limit in any way the right of the Company
or any Related Entity to terminate Grantee’s employment or other relationship at
any time, with or without cause.

 

-3-



--------------------------------------------------------------------------------

12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated below or to such other address as such party may
designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors and assigns.

14. Choice of Forum. THE COMPANY AND THE GRANTEE HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF
LOS ANGELES OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AGREEMENT THAT IS NOT OTHERWISE RESOLVED ACCORDING
TO THIS AGREEMENT.

15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
THAT BODY OF LAW PERTAINING TO CHOICE OF LAW OR CONFLICT OF LAW.

16. Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

 

SUNSTONE HOTEL INVESTORS, INC. By:  

/s/ Kenneth E. Cruse

Name:   Kenneth E. Cruse Title:   Chief Financial Officer By:  

/s/ Robert A. Alter

Name:   Robert A. Alter Title:   Executive Chairman

 

-5-



--------------------------------------------------------------------------------

Exhibit A

SUNSTONE HOTEL INVESTORS, INC.

2004 LONG-TERM INCENTIVE PLAN

STOCK OPTION EXERCISE AGREEMENT

I hereby elect to purchase the number of shares of Common Stock (“Shares”) of
Sunstone Hotel Investors, Inc. (the “Company”) as set forth below:

 

Grantee:  

Robert A. Alter

    Number of Shares Purchased:  

 

Social Security Number:  

 

    Purchase Price per Share:  

 

Address:  

 

    Aggregate Purchase Price:  

 

 

 

    Date of Option Award Agreement:  

April 28, 2008

 

 

      Type of Option: Nonqualified Stock Option    
Exact Name of Title to Shares:  

 

   

 

Delivery of Purchase Price. Grantee hereby delivers to the Company the Exercise
Price, to the extent permitted in the Stock Option Award Agreement as follows
(check as applicable and complete):

 

[  ] in cash (by check) in the amount of $            , receipt of which is
acknowledged by the Company;

 

[  ] by delivery of                      fully-paid, nonassessable and vested
Shares (a) owned by Grantee for at least six (6) months prior to the date hereof
(and which have been paid for within the meaning of SEC Rule 144) or obtained by
Grantee in the open public market and (b) owned free and clear of all liens,
claims, encumbrances or security interests, valued at the Fair Market Value of
$             per share;

 

[  ] through a “same-day-sale” commitment, delivered herewith, from Grantee and
the NYSE Dealer named therein, in the amount of $            ; or

 

[  ] through a “margin” commitment, delivered herewith from Grantee and the NYSE
Dealer named therein, in the amount of $            .

Payment of Withholding Tax. Grantee hereby delivers to the Company the amount
necessary to satisfy any withholding tax obligations of the Company, to the
extent permitted in the Stock Option Award Agreement as follows (check as
applicable and complete):

 

[  ] in cash (by check) in the amount of $            , receipt of which is
acknowledged by the Company; or

 

[  ] by the Company retaining Shares deliverable pursuant to the exercise of
this Agreement with a Fair Market Value equal to the amount of such withholding
tax obligation.

 

Date:  

 

   

 

      Signature of Grantee